DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Fourteen (14) sheets of formal drawings were filed on 5/11/2020 and have been accepted by the Examiner.
Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record belongs to prior art of Peterson 2009/0168149US and the Alkeskjold 20110188825US.
Peterson teaches an optical fiber deliver assembly having a fiber that is capable of transmitting light between 950 nm to 1600 nm, and comprising a plurality of microstructure within the device wherein the fiber contains a core and clad with a diameter of 15 um.
Alkeskjold teaches a fiber having microstructures wherein the loss profile is at .2 dbm.
	In regards to claim 2, Peterson and Alkeskjold alone or in combination do not teach “a plurality of inclusions of solid material having a refractive index up to Ninc and extending in the direction of longitudinal axis of the delivery fiber, wherein Ninc < Nbg and the plurality of inclusion in the cladding is arranged in a cross-sectional pattern comprising at least two rings of inclusion surround the core region, said core region having a diameter up to about 15 um, said connector member being mounted on said delivery fiber at a delivery end section of the delivery fiber, said delivery fiber defining a bandwidth of about 200 nm or more in which a transmission loss is less than .5 db at all wavelengths within the bandwidth” along with other limitations as recited in claim 2.. The prior art of Alkeskjold does teach a loss profile that is within the claimed ranged however it does not teach the loss profile within said operational bandwidth and with the diameter of core as specified. The fiber of Alkeskjold is designed with different specification parameters than the fiber that as recited in claim 2.
Claims 3-7 depends on claim 2. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874